UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

LARRY BANNISTER CIVIL ACTION

VERSUS 16-261-SDD-EWD

TURNER, ET AL.
RULING

The Court, after carefully considering the Complaint,' the record, the law
applicable to this action, and the Report and Recommendation? of United States
Magistrate Judge Erin Wilder-Doomes dated August 30, 2019, to which no objection has
been filed, hereby approves the Report and Recommendation of the Magistrate Judge
and adopts it as the Court's opinion herein.

ACCORDINGLY, Plaintiff's action is hereby DISMISSED with prejudice for failure
to state a claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and
1915A, without prejudice to any right Plaintiff may have to pursue federal habeas corpus
relief upon the exhaustion of state court remedies.

IT IS FURTHER ORDERED that the Court declines supplemental jurisdiction
relative to Plaintiff's potential state law claims.

Signed in Baton Rouge, Louisiana the Z4 ay of September, 2019.

 

CHIEF JUDGE SHELLY D. DICK
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

1 Rec. Doc. 1.
2 Rec. Doc. 6.
